 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TULE LAKE COMMITTEE,                             No. 2:18-CV-2280-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    CITY OF TULELAKE, et al.,
15                       Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. A

18   settlement conference was held on September 27, 2018, before the undersigned in Sacramento,

19   California, at which time an interim settlement agreement was reached. Among other things, the

20   parties agreed neither side would disparage the other and the settlement agreement would not be

21   made public. Initially, the Clerk of the Court sealed the proceedings, see Docs. 27 and 29

22   (September 27, 2018, minutes and amended minutes), but the seal was lifted to allow the parties

23   to obtain transcripts of the settlement as read into the record on September 27, 2018, see Doc. 30

24   (October 11, 2018, minute order). On October 17, 2018, plaintiff’s counsel submitted a stipulated

25   interim settlement agreement with proposed order thereon. See Doc. 31. The stipulated interim

26   settlement agreement and proposed order was not filed under seal. See id.

27   ///

28   ///
                                                       1
 1                  On the court’s own motion, and good cause appearing therefor, the Clerk of the

 2   Court is directed to seal the September 27, 2018, proceedings as well as the stipulated interim

 3   settlement agreement and proposed order submitted on October 17, 2018. The matter is set for a

 4   telephonic status conference before the undersigned in Redding, California, on October 25, 2018,

 5   at 1:30 p.m. The parties may arrange appearances through CourtCall. In the meantime, the court

 6   expects the parties to honor the terms of the interim settlement agreement reached on September

 7   27, 2018, particularly those terms relating to disparagement of the parties and public disclosure of

 8   the interim agreement.

 9                  IT IS SO ORDERED.

10

11

12   Dated: October 23, 2018
                                                           ____________________________________
13                                                         DENNIS M. COTA
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
